Exhibit 10.24

SUMMARY OF CERTAIN TERMS OF CBOT RETENTION POLICY

The following is a summary of the terms of the CBOT’s retention policy
applicable to executive officers:

 

1. Pre-2007 Equity Grants: Employees with pre-2007 equity grants, excluding the
CEO and CSO, shall vest fully upon a change in control on the earlier of (a) 12
months of employment with the CME Group or (b) involuntary termination of
employment.

 

2. CEO Equity Grants, Severance and Bonus: All equity grants made to the CEO
shall become fully and immediately vested upon a change in control. The CEO
shall be entitled to a 2007 retention bonus equal to the amount of his 2006
bonus (i.e., earned in 2006 and payable in January of 2007), prorated for the
number of months of employment in 2007. Severance entitlement shall be in
accordance with the Employment Agreement dated September 21, 2005, and
subsequently amended by the First Amendment dated June 1, 2006.

 

3. CSO Equity Grants, Severance and Bonus: All equity grants to the CSO,
including the 2007 option grant, shall become fully and immediately vested upon
a change in control. The CSO shall be entitled to a 2007 retention bonus equal
to the amount of his 2006 bonus (i.e., earned in 2006 and payable in January of
2007), prorated for the number of months of employment in 2007. Severance
entitlement shall be in accordance with the Employment Agreement dated March 23,
2006.

 

4. Enhanced Severance Packages: Severance packages for any reductions of CBOT
employees from the CME Group (exclusive of employees with individual contractual
severance entitlements) shall be provided at the basic severance level currently
set forth in CBOT’s severance policies plus a nine- (9-) week enhanced
supplemental benefit under the non-officer policy and a four- (4-) week enhanced
supplemental benefit under the officer policy. In addition to such severance
benefits, severance packages under both policies shall include outplacement
services and four (4) months of employer-paid COBRA coverage.

All Impacted Employees will be eligible for severance in accordance with CBOT
severance policies. The term “Impacted Employee” means an employee of CBOT or
any of its subsidiaries (a) whose employment is terminated as a result of the
merger with CME Holdings (the “Merger”) within two years after the closing date
of the Merger or (b) whose base salary is reduced within two years after the
closing date of the Merger and who elects to terminate their employment within
10 days after the effective date of the salary reduction.

 

5. Retention Bonuses: Executive officers are entitled to receive a retention
bonus in an amount equal to their 2006 bonus, prorated for the number of months
of employment in 2007. The term “2006 bonus” means the bonus earned in 2006 that
is payable in January of 2007.

 

1



--------------------------------------------------------------------------------

6. Frozen Sick Leave Bank

 

  •  

Employees Age 55 and Older With Ten (10) or More Years of Service with CBOT and
its Affiliates as of the Closing: If such employees become continuing employees
with the CME Group, such employees may continue to use their Frozen Sick Leave
Bank for illness and leaves of absence and shall receive full payment of their
entire remaining Frozen Sick Leave Bank upon their retirement from the Surviving
Entity, provided such retirement occurs on or prior to the six- (6-) month
anniversary of the Closing. If such employees become continuing employees with
the CME Group but retire from the CME Group after the six- (6-) month
anniversary of the closing of the Merger, such employees may continue to use
their Frozen Sick Leave Bank for illness and qualifying leaves of absence but
any amount remaining in such Frozen Sick Leave Bank at retirement or other
termination of employment shall be forfeited. If any such employees do not
become continuing employees with the CME Group, such employees shall receive
full payment of their entire Frozen Sick Leave Bank upon their retirement or
other termination of employment.

 

  •  

Employees Under age 55 as of the Closing or Who Have Not Completed Ten
(10) Years of Service with CBOT and its Affiliates as of the Closing: If such
employees do not become continuing employees with the CME Group, such employees’
entire Frozen Sick Leave Bank shall be forfeited. If such employees become
continuing employees with the CME Group, such employees may continue to use
their Frozen Sick Leave Bank for illness and qualifying leaves of absence but
any amount remaining in such Frozen Sick Leave Bank at retirement or other
termination of employment shall be forfeited.

 

2